 



Exhibit 10.71
SUMMARY OF EMPLOYMENT AGREEMENTS – MATTHEW J. MILLER
     Mr. Miller’s employment agreement with the Company was signed on
September 7, 2005 with an effective date of January 6, 2005, relating to
Mr. Miller’s at-will employment in the position of Vice President Americas
Sales. Its form is substantially similar to Exhibit 10.46 to the 10-K filed
March 30, 2004. Under the employment agreement, Mr. Miller is entitled to
receive (a) a base salary of $175,000 per year (subject to increase upon annual
review), plus (b) contingent incentive bonus compensation and sales commissions
based on achievement of certain management objectives in accordance with a plan
approved annually by the Compensation Committee and the independent directors of
the Board. Mr. Miller is also entitled to participate in the Company’s 401k
plan, employee stock purchase plan, and other benefit plans. If the Company
terminates Mr. Miller’s employment other than for cause or disability, or if
Mr. Miller resigns for good reason (as defined in the agreement) or if he dies,
then he is (or his heirs and assigns are) entitled to receive (i) a severance
period of six months if termination occurs before January 6, 2006 or of nine
months if termination occurs on or after January 6, 2006, during which he shall
continue to receive his base salary along with medical and insurance benefits,
as well as (ii) a pro-rated portion of any bonus earned prior to termination
under such an approved bonus plan.
     Mr. Miller’s change of control agreement with the Company was signed on the
same date, and has the same effective date, as the employment agreement
described above. The form of his change of control agreement is substantially
similar to Exhibit 10.51 to the 10-K filed March 30, 2004. In the event of a
change of control, as defined in the agreement, Mr. Miller’s stock options and
restricted stock will become fully vested. If, in connection with a change of
control, Mr. Miller’s employment is terminated other than for cause or he
resigns for good reason (each as defined in the employment agreement), then the
officer is entitled to (a) all severance benefits provided in the employment
agreement described above; (b) a special severance payment in an amount equal
to, and in addition to, the officer’s base salary during the severance period
defined in the employment agreement; (c) continuation of insurance-related
benefits for an additional period of time equal to that stated in his employment
agreement; and (d) to exercise any vested, unexercised options for one year
after the date of termination of employment. If any payment by BindView to
Mr. Miller would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code or any interest or penalties with respect to such excise
tax, then he is entitled to receive a gross-up payment in an amount such that,
after payment by him of all taxes (including any interest or penalties imposed
with respect to such taxes), including any excise tax imposed upon the gross-up
payment, he retains an amount of the gross-up payment equal to the excise tax
imposed upon the payments.
     Mr. Miller’s indemnification agreement with the Company was signed on the
same date, and has the same effective date, as the employment agreement
described above. Its form is essentially identical to Exhibit 10.1 to the 10-Q
filed November 14, 2001. Subject to certain conditions and limitations, if
Mr. Miller was, is, becomes at any time, or is threatened to be made a party to
(or a witness in or otherwise a participant in) an action, suit, proceeding,
appeal, inquiry or investigation relating to the fact that he was a director,
officer or employee of the Company (and in certain other capacities), the
Indemnification Agreement provides that the Company shall indemnify Mr. Miller
for expenses, judgments, fines, penalties and amounts paid in settlement. The
agreement also provides that the Company shall advance expenses to Mr. Miller in
connection with its indemnification obligations.

Page 4